KRUEGER, Judge.
The conviction is for burglary. The punishment assessed is confinement in the state penitentiary for a term of five years.
The indictment appears regular. The record is before this court without statement of facts or bills of exception, in the absence of which nothing is presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.